DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-8, 10, and 12 are is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hulig (US 4,333,498).
Regarding claims 1-8, 10, and 12, Hulig teaches the servo valve and method steps to include (claims 1 and 12) a fluid transfer valve assembly comprising a supply port (connected to inlet port 32; fig. 1) and a control port 60, 62 (fig. 1); a moveable valve spool 20, 22 arranged to regulate flow of fluid from the supply port to the control port in response to a control signal (stepper signal; col. 1, lines 26-30); and a drive assembly (see discussion below) configured to axially move the valve spool relative to the fluid transfer assembly in response to the control signal to regulate the fluid flow; wherein the drive assembly comprises: a first fluid channel 60 providing a flow path for fluid from the supply port to a first end 29 of the spool and provided with a first flow 
Regarding claims 2-8 and 10, Hulig discloses (claims 2 and 3) wherein the fluid transfer valve assembly further comprises position determining means at the ends of the valve spool (springs 28, 30 are feedback means to determine the position of the spool, but also the inherent feedback in the motor is a feedback means to determine the position of the motor; therefore, both elements are seen as position feedback means; col. 6, lines 26-36; fig. 1); (claim 4); wherein the position determining means comprises mechanical feedback means (spring returns to shape after compression); (claims 5-7) wherein the position determining means comprises electrical feedback means (as discussed above, the digital feedback that is inherent to the stepper motor to determine the motor position); (claim 6) wherein the valve spool 20, 22 (fig. 1) is moveably mounted in a cylindrical housing (see abstract).

Claim Rejections - 35 USC § 103


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hulig (US 4,333,498), as applied to claims 1-8, 10, and 12 above, in view of Olsen (US 4,951,549).
Hulig is silent to the motor being a DC or AC motor.
Olsen teaches a servo valve system, including a stepper motor 14 (fig 8) being a DC motor allowing the motor to run in one of three modes, full step, half-step, and micro-step (col. 5, lines 64-68-col. 6, lines 1-7).
It would have been obvious to one of ordinary skill in the art, at the time of filing, to substitute the Hulig stepper motor for the Olsen DC motor, to yield the predictable result of variable motor modes.
Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Hulig, either alone or in combination with Olsen, fails to disclose two cam members.
Conclusion
Shapiro (US 6,199,588) discloses a trapezoidal-shaped drive.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to P. MACADE NICHOLS whose telephone number is (571)270-5428.  The examiner can normally be reached on Mon-Fri 9:00-5:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/P. MACADE NICHOLS/           Primary Examiner, Art Unit 3799